918 F.2d 179
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tracy MULLINS, Plaintiff-Appellant,v.Stephen NORRIS, Commissioner, Herman C. Davis, Warden,Charlie Jones, Pam Fillmore, Sandy Foster,Defendants-Appellees.
No. 89-6228.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1990.

Before KEITH, KENNEDY and SUHRHEINRICH, Circuit Judges.

ORDER

1
Tracy Mullins, a pro se Tennessee prisoner, appeals the district court's judgment dismissing his civil rights suit filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary and declaratory relief, Mullins sued several personnel of the Tennessee Department of Correction.  Mullins alleged that the defendants violated his due process rights when he was removed from his prison job.  The district court granted summary judgment for the defendants.


3
Upon review we conclude that the district court properly granted summary judgment.  There is no genuine issue of material fact and the defendants are entitled to judgment as a matter of law.  Fed.R.App.P. 56(c);  Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).  A prisoner has no constitutional right to a particular job.   Ivey v. Wilson, 832 F.2d 950 (6th Cir.1987).  Further, the Tennessee Department of Correction administrative policy concerning inmate job assignments does not create a liberty interest in the retention of a prison job.   See Kentucky Dep't of Corrections v. Thompson, 109 S.Ct. 1904, 1910 (1989).


4
Accordingly, we affirm the judgment for the reasons set forth in the district court's opinion filed on June 22, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.